Title: From George Washington to Colonel Charles Stewart, 4 June 1779
From: Washington, George
To: Stewart, Charles


        
          Sir,
          Morris Town [N.J.] June 4th 1779
        
        The enemy seem more and more to be in earnest in their operations against the Highlands. This will oblige us to take such positions with the army as will make its subsistence infinitely difficult, without the greatest possible care and exertion. I am to press your particular attention to the forwarding the supplies in your department as fast as may be necessary. If the ordinary means in your power do not suffice; you will communicate this letter and solicit the interposition and aid of the civil authority. No measure is to be omitted that the exigence of the service may require. The juncture is pressing and truly important. I am with regard Sir Yr Obedient servant
        
          Go: Washington
        
      